      Case 2:19-cv-01754-MCE-DB Document 8 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLUIS E. WILSON,                              No. 2:19-cv-1754 MCE DB PS
12                       Plaintiff,
13           v.                                        ORDER
14    VANCE RAYE, et al.,
15                       Defendants,
16

17          Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On October 13, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on plaintiff and which contained notice to plaintiff that any objections to the

21   findings and recommendations were to be filed within thirty days after service of the findings and

22   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

23   the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ///

27   ///

28   ///
                                                       1
      Case 2:19-cv-01754-MCE-DB Document 8 Filed 01/07/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed November 3, 2020 (ECF No. 7) are

 3   ADOPTED in full;

 4          2. Plaintiff’s September 5, 2019 application to proceed in forma pauperis (ECF No. 2) is

 5   DENIED;

 6          3. Plaintiff’s May 21, 2020 amended complaint (ECF No. 5) is DISMISSED without

 7   further leave to amend; and

 8          4. The Clerk of the Court is directed to close this case.

 9          IT IS SO ORDERED.

10   Dated: January 7, 2021

11

12

13
                                             _______________________________________
14                                           MORRISON C. ENGLAND, JR.
15                                           UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
